NEWS RELEASE For immediate release Canwest partners with VANOC to deliver 2010 Winter Games information to Canadian doorsteps Local voice to bring the spirit of the Games to communities across the country VANCOUVER (April 23, 2008) –As Canada’s Games draw closer, Canwest Publishing Inc. announced today that it is partnering with the Vancouver Organizing Committee for the 2010 Olympic and Paralympic Winter Games (VANOC) to help inform and engage communities across the country as the Official Regional Newspaper Publisher for the 2010 Winter Games. The sponsorship provides VANOC with greater regional advertising avenues through a value-in-kind allocation of print and online advertising in Canwest’s ten regional daily publications: The Gazette, Ottawa Citizen, Windsor Star, Regina Leader-Post, Saskatoon StarPhoenix, Calgary Herald, Edmonton Journal, Vancouver Sun, The Province, and Victoria Times Colonist. In turn, Canwest will receive exclusive rights in the regional newspaper publisher product/service category for the 2010 Winter Games in addition to the Canadian
